Citation Nr: 1207845	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lymphoma tumor, to include as due to herbicide exposure.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  
6.  Entitlement to service connection for lymphoma tumor, to include as due to herbicide exposure.  

7.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or end-stage renal disease.  

9.  Entitlement to service connection for diabetic retinopathy, to include as due to herbicide exposure.

10.  Entitlement to service connection for end-stage renal disease, to include as due to herbicide exposure.

11.  Entitlement to service connection for residuals of treatment for end-stage renal disease, to include as due to herbicide exposure.

12.  Entitlement to an evaluation in excess of 10 percent for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to October 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, declined to reopen the Veteran's claims of entitlement for service connection for type II diabetes mellitus, lymphoma tumor, bladder cancer, and hypertension; denied claims of entitlement for service connection for diabetic retinopathy, end-stage renal disease, and residuals of treatment for end-stage renal disease; and increased the disability evaluation for service-connected chronic sinusitis to 10 percent disabling.

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Also in August 2011, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

Additionally, the RO also denied service connection for a left knee disability and posttraumatic stress disorder (PTSD) in the July 2009 rating decision.  The Veteran initially filed a notice of disagreement with regard to the issue of entitlement to service connection for left knee disability, to include as due to herbicide exposure.  However, in his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran specifically indicated that he was not appealing this issue.  Therefore, this issue is not before the Board.  38 C.F.R. §§ 20.201. 20.202 (2011).  

The Veteran perfected an appeal of the issue of entitlement to service connection for PTSD by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in July 2010.  However, in a February 2011 statement, before the case was certified to the Board, the Veteran indicated that he was withdrawing his claim for service connection for PTSD.  Accordingly, this issue is not before the Board for appellate consideration.  38 C.F.R. § 20.204 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for lymphoma tumor, bladder cancer, hypertension, and residuals of treatment for end-stage renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2006 decision, the Board denied service connection for type II diabetes mellitus and hypertension.  The Chairman of the Board has not ordered reconsideration of that decision. 

2.  In a July 2004 rating decision, the RO denied service connection for lymphoma tumor.  The Veteran did not appeal this determination within one year of being notified. 

3.  In a May 2006 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bladder cancer.  The Veteran did not appeal this determination within one year of being notified. 

4.  Evidence received since the May 2006 Board decision, and July 2004 and May 2006 rating decisions raise a reasonable possibility of substantiating the claims of service connection for type II diabetes mellitus, hypertension, lymphoma tumor, and bladder cancer.
5.  The Veteran's active service in Thailand during the Vietnam era included missions to Vietnam.  

6.  The Veteran has type II diabetes mellitus.  

7.  The Veteran has diabetic retinopathy related to type II diabetes mellitus. 

8.  The Veteran has end-stage renal disease related to type II diabetes mellitus. 

9.  The evidence does not reflect that the Veteran's sinusitis produces three or more incapacitating episodes per year necessitating prolonged antibiotic treatment (lasting 4 to 6 weeks), or more than 6 non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision that denied service connection for type II diabetes mellitus and hypertension is final. 38 C.F.R. § 20.1100 (2005). 

2.  The July 2004 rating decision that denied service connection for lymphoma tumor is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

3.  The May 2006 rating decision that declined to reopen the Veteran's claim of service connection for bladder cancer is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has been received sufficient to reopen the claims of service connection for type II diabetes mellitus, hypertension, lymphoma tumor, and bladder cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  Type II diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

6.  Diabetic retinopathy is proximately due to type II diabetes mellitus.  38 C.F.R. § 3.310 (2011). 

7.  End-stage renal disease is proximately due to type II diabetes mellitus.  38 C.F.R. § 3.310 (2011). 

8.  The criteria for a rating in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the full grant of benefits sought on appeal as to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for type II diabetes mellitus, lymphoma tumor, bladder cancer, and hypertension, as well as the claims of service connection for type II diabetes mellitus, diabetic retinopathy, and end-stage renal disease, no discussion as to the duties to notify and assist is necessary with respect to these claims.  To the extent that the Veteran may not have been provided with appropriate notice with respect to these claims, any such error would clearly be harmless as the claims are being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

As to the remaining issue in this case (an increased evaluation for chronic sinusitis), in correspondence dated in December 2008, prior to the July 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim for an increased rating.  Additionally, the letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination during the appeal period.  This examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected chronic sinusitis since he was last examined in January 2009.  See 38 C.F.R. § 3.327(a) (2011).  In fact, he testified at his August 2011 hearing that symptoms have remained constant since that examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his attorney has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  In November 2011, the Veteran presented testimony in a personal hearing before the undersigned.  Therefore, the duties to notify and assist have been met. 

Claims to Reopen 

In a July 2004 rating decision, the RO denied service connection for lymphoma tumor and in a November 2005 rating decision, the RO denied service connection for bladder cancer.  Then in a May 2006 decision, the Board denied service connection for type II diabetes mellitus and hypertension.  Subsequently, in a May 2006 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bladder cancer. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The July 2004 and May 2006 rating decisions are final because the Veteran did not file a timely appeal with respect to either of the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004, 2005).  Likewise, the May 2006 Board decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  38 C.F.R. § 20.1100 (2005). 

The claims of entitlement to service connection for lymphoma tumor, bladder cancer, type II diabetes mellitus, and hypertension may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in November 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court)Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In denying the Veteran's service connection claim for a lymphoma tumor and bladder cancer in July 2004 and November 2005, the RO found that there was no evidence that the Veteran had served in Vietnam or was otherwise exposed to herbicides in service.  Similarly, in its May 2006 decision, the Board denied service connection for type II diabetes mellitus finding that the Veteran's service did not involve duty or visitation in Vietnam and that the disability did not manifest during service or within one year following service, or was otherwise etiologically related to service, to include herbicide exposure therein.  In that decision, the Board also denied service connection for hypertension because it did not manifest during service or one year thereafter, and was not casually or etiologically related to service.  In declining to reopen the Veteran's claim for service connection for bladder cancer in May 2006, the RO found that new and material evidence demonstrating that the Veteran had been exposed to herbicides in service had not been submitted.  Therefore, to reopen the claims, the new evidence must show that the Veteran served in Vietnam, was exposed to herbicides in service, or that the disabilities were related to service.  Specifically as to hypertension, the new evidence can also demonstrate that hypertension manifested during service or one year thereafter, or was casually or etiologically related to service.  

The pertinent evidence since the claims were last adjudicated includes a July 2010 letter from the Air Force, as well as accompanying reports from the Air Force Historical Studies Office and Historical Research Agency.  In pertinent part, these reports reflect that during the Vietnam era there was no policy requiring aircraft in Thailand to land in South Vietnam due to strike missions in North Vietnam but many landed there for refueling and rearming.  They also noted that it was undisputed that aircraft based in Thailand occasionally stopped in South Vietnam as part of their mission.  However, it was noted that manifests of personnel aboard these flights as part of routine operations were not retained. 

The evidence also includes the Veteran's testimony at his August 2011 hearing.  The Veteran testified that as an airplane mechanic while stationed in Thailand during service, he flew in and out of Vietnam on five occasions.  He stated that he flew with the crew to deliver supplies into Vietnam to get tax exemptions.  The Veteran indicated that he flew from Ubon, Thailand to Nha Tran, Da Nang, Saigon, and Cam Ranh Bay, Vietnam and upon arrival he would help unload the parts and inspect the aircraft.  He did not accompany the parts to their location as someone usually picked up the parts, and he was on the ground for about an hour or two depending on the mission.  He stated that in Cam Ranh Bay the crew would eat fried chicken before heading back.  Additionally, one of the Veteran's fellow service members, C.T., submitted a statement indicating that he distinctly remembered that the Veteran flew several missions to Vietnam to deliver parts as part of a crew which consisted of a pilot, co-pilot, and crew chief.  The crew flew air craft parts to Nha Tran, Da Nang, and Cam Ranh Bay.  C.T. stated that the Veteran would be gone most of the day making deliveries when he was part of the crew.  He recalled the Veteran telling him that he got tax exempt status for the month since he flew over combat zones.   The new evidence also includes an Air Force Special Order sheet dated in September 1968 showing that the Veteran and C.T. were in the same unit.  

The Board notes that the Veteran and C.T. are competent to give evidence about the missions on which the Veteran flew as that is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran and C.T.'s statements regarding his service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The newly submitted evidence reasonably demonstrates that the Veteran served in Vietnam, exposing him to herbicide.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  As the Veteran's claims for service connection for type II diabetes mellitus, lymphoma tumor, and bladder cancer are all predicated on exposure to herbicides, they are reopened.  With respect to the claim for service connection for hypertension, the Veteran contends such is secondary to end-stage renal disease.  As be discussed below, the Board is granting service connection for type II diabetes mellitus as well as for end-stage renal disease secondary to type II diabetes mellitus, therefore the evidence shows that there is a reasonable possibility of substantiating the claim for service connection for hypertension.  Accordingly, all of the claims are reopened.    

Service Connection Claims

Having reopened the claims, the Board turns to the merits of the Veteran's claims.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) 
(2011); see also Harder v. Brown, 5 Vet. App. 183,187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis; soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); Final Rule, 75 Fed. Reg. 53, 202 -16 (Aug. 31, 2010).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birthweight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed.Reg. 32395 -407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630  -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

In this case, the Veteran's Form DD 214 shows that he served over a year in Thailand during his period of active duty (which was during the Vietnam era).  Additionally, based on his statements as well as that from C.T. that his service duties involved going to Vietnam, both of which the Board has determined is credible, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309 (e) (2011).  The evidence of record documents treatment and diagnoses for type II diabetes mellitus, therefore, service connection is warranted for such on a presumptive basis.  

As to secondary claims, the record shows that the Veteran has been diagnosed with diabetic retinopathy.  The very nature of the diagnosis of diabetic retinopathy demonstrates that it is secondary to diabetes mellitus.  Therefore, service connection for diabetic retinopathy is warranted secondary to type II diabetes mellitus.  

Additionally, as to end stage renal disease, the record is replete with notations of renal disease and dialysis treatment.  In particular, a May 2005 private treatment record noted that the Veteran's chronic renal insufficiency was related to diabetes mellitus and obstruction.  Also, an August 2010 letter from S.S.D., M.D. noted that the Veteran's renal failure was likely secondary to type II diabetes mellitus.  Dr. D noted that while the Veteran has not had a formal kidney biopsy, he has had type II diabetes since 1990.  Therefore, affording the Veteran all benefit of the doubt, the Board finds that service connection for end-stage renal disease is warranted.  

Chronic Sinusitis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011). 

The veteran has been rated 10 percent disabling under Diagnostic Code 6510 for chronic sinusitis which is evaluated under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514).  A higher rating of 30 percent requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2011).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran was afforded an examination in January 2009, the report of which noted that the Veteran had slowly progressive post-nasal drip and nasal drainage.  He used over-the-counter medication on a monthly basis which helped with the symptoms.  The examiner noted that there was no history of incapacitating episodes.  There were non-incapacitating episodes which included purulent drainage which occurred three to four times a year and lasted seven to fourteen days.  The Veteran's current rhinitis symptoms included excess nasal mucous, and his sinus symptoms included purulent nasal discharge.  He frequently had breathing difficulty but no speech impairment.  On evaluation, the examiner noted that there was no evidence of sinus disease or soft palate abnormality.  There was nasal obstruction:  70 percent on the left side and 0 percent on the right side.  There were no nasal polyps, septal deviation, permanent hypertrophy or turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, deformity of the nose, Wegner's granulomatosis or granulomatous infection, or laryngectomy.  A diagnosis of chronic sinusitis with sinus congestion and postnasal drip was noted. 

At the August 2011 hearing, the Veteran testified as to seasonal sinuses.  While he had not been prescribed antibiotics, he took over-the-counter medications.   

Based on the evidence, the Board finds that a higher disability evaluation is not warranted.  There is no evidence of any incapacitating episodes or treatment with antibiotics, and certainly no indication of three or more such episodes per year of sinusitis requiring prolonged antibiotic treatment.  Additionally, while the Veteran has been shown to have purulent discharge, there is no evidence of more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 (2011).  Therefore, a higher evaluation is not warranted.  

The Board has also considered whether the Veteran could receive a higher rating under Diagnostic Code 6522 for allergic or vasomotor rhinitis, which provides a 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2011).  In this case, there is no evidence of polyps.  Therefore, a higher evaluation is likewise not warranted under this diagnostic code.  

For these reasons, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's disability.  Staged ratings are not warranted because the schedular criteria for a rating in excess of 10 percent were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing nasal post-nasal drip and nasal drainage, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and at his hearing.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  Having considered the Veteran's reports along with findings from the Veteran's VA examination, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the VA examination report have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability that the manifestations of his sinusitis are not in excess of those contemplated by the schedular criteria.  Additionally, the VA examiner has indicated that the Veteran's disability does not interfere with his employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue for increased evaluation for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his sinusitis renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

New and material evidence to reopen the claim of service connection for type II diabetes mellitus has been received. 

New and material evidence to reopen the claim of service connection for lymphoma tumor, has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for bladder cancer has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for hypertension has been received; to this limited extent, the appeal is granted.

Service connection for type II diabetes mellitus is granted.  

Service connection for diabetic retinopathy is granted. 

Service connection for end-stage renal disease is granted.

An evaluation in excess of 10 percent for chronic sinusitis is denied.   



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

As to the claim for service connection for lymphoma tumor, to include as due to herbicide exposure, the Board notes that the record is unclear as to whether the Veteran has lymphoma and if so what particular kind, i.e. Hodgkin's lymphoma or non-Hodgkin's lymphoma.  In connection with his July 2010 VA Form 9, the Veteran stated that he had non-Hodgkin's lymphoma and during his August 2011 hearing the Veteran again indicated that he had non-Hodgkin's lymphoma.  While the Veteran is competent and credible to indicate that he has been diagnosed with lymphoma, there is no objective evidence of record reflecting treatment for that specific disability.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current lymphoma.  

As to the claim for service connection for bladder cancer, the Board notes that the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for urinary bladder cancer.   Therefore, urinary bladder cancer may not be presumed to be related to herbicide exposure.  See supra 38 C.F.R. § 3.309(e) (2011); Notice, 72 Fed. Reg. 32395 -32407 (2007).   However, service connection may still be established on a direct basis, to include as due to herbicide exposure in service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309 (e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board observes that for purposes of service connection, the record reflects diagnoses for bladder cancer and as noted herein, the Board presumes that the Veteran was exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his bladder cancer, to include any relationship to herbicide exposure during service. 

With regard to the claim for service connection for hypertension, the Veteran has claimed this disability on a secondary basis to kidney disease as well as herbicide exposure.  The record reflects that the Veteran currently has hypertension and by his own admission it did not manifest until sometime in 1990.  The Veteran has not been afforded an examination to determine the nature and etiology of his current hypertension.  Therefore on remand, he must be provided such an examination.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Finally, as to the claim for service connection for residuals of treatment for end-stage renal disease, to include as due to herbicide exposure, the Board notes that the record is unclear as to the types of residuals the Veteran has in connection with his treatment for his kidney disability.  On remand, he must be afforded an examination to determine the nature of any residuals. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current lymphoma.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should specifically indicate whether the Veteran has Hodgkin's or non-Hodgkin's lymphoma.  If non-Hodgkin's lymphoma is found, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that it is related to the Veteran's active service, to include exposure to herbicides therein.  The examiner should reconcile any opinion with the evidence of record. 

The examiner should also determine whether there is a 50 percent probability or greater that the Veteran's current lymphoma was either (1) caused by or (2) is aggravated by the Veteran's service-connected diabetes mellitus, kidney disability or any other service-connected disability.  

If the examiner determines that the Veteran's lymphoma is aggravated by the service-connected diabetes mellitus, kidney disability or other service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected lymphoma prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bladder cancer.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's bladder cancer is related to the Veteran's active service, to include exposure to herbicides therein.  The examiner should reconcile any opinion with the evidence of record. 

The examiner should also determine whether there is a 50 percent probability or greater that the Veteran's current bladder cancer was either (1) caused by or (2) is aggravated by the Veteran's service-connected diabetes mellitus, kidney disability or any other service-connected disability.  

If the examiner determines that the Veteran's bladder cancer is aggravated by the service-connected diabetes mellitus, kidney disability or other service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected bladder cancer prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension is related to the Veteran's active service, to include exposure to herbicides therein.  The examiner should reconcile any opinion with the evidence of record. 

The examiner should also determine whether there is a 50 percent probability or greater that the Veteran's current hypertension was either (1) caused by or (2) is aggravated by the Veteran's service-connected kidney disability or any other service-connected disability.  

If the examiner determines that the Veteran's hypertension is aggravated by the service-connected kidney disability or other service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature of any current residuals from treatment for end-stage renal disease.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should specifically indicate whether the Veteran has residuals from treatment for end-stage renal disease.  

 If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


